*75OPINION DENYING A PETITION FOR A REHEARING.
No. 15,627.
The opinion of the court was delivered by
Graves, J.:
A petition for a rehearing has been filed in this case, calling attention to a misstatement of fact in the opinion. The misstatement consists of a misuse •of terms in describing the rates in force on the Kansas City Southern road when the rate with Forrester Brothers was made. The rate which the Kansas City Southern road had from Kansas City south to Texarkana and other points, in connection with the lines from Atchison, St. Joseph, Leavenworth, and other common points, was a proportional rate, instead of a joint rate, as stated in the opinion. The difference between these rates is quite material to that road, from its theory of the case. This proportional rate was regularly established under the provisions of the interstate commerce law, and if it was applicable to the shipments made by Forrester Brothers then no overcharges were made and no recovery should have been had by them. We. do not think this rate, by whatever name designated, had any application to the Forrester Brothers shipment.
It is claimed that a proportional rate applies to all freight shipped between points where it exists, unless •some other established rate applies. As applied to the Forrester Brothers shipment, it is claimed that the freight came to the Kansas City Southern road at Kansas City, and was reshipped from there to Texarkana or other points, the same as shipments originating at that point; and the rule as to the rates to be applied was the same as that which controlled in all other shipments from that point. We do not concur in this view. A proportional rate may apply to all freight which is not being carried under some other legal rate; but, if it does, the rule has no application here. As stated in the.opinion, Forrester Brothers made a contract for a *76joint through rate from Omaha, through Kansas City, to Texarkana. It was further agreed that shipments should be “billed through,” and for a time they were so billed. We do not understand that a proportional rate like the one in question would interfere with the making of a joint through rate such as was made with Forrester Brothers. No such contention is made. It is simply insisted that the reshipment at Kansas City placed the freight under the same rule as to rates that would apply if an actual bona fide reshipment had been made.
All of the shipments made by Forrester Brothers were through shipments from Omaha to Texarkana, and should have been “billed through.” This was the contract, and no mere colorable reshipment at Kansas City, by issuing new bills, could modify or avoid it. With this explanation we are satisfied with the opinion.
The petition for a rehearing is denied.